United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2024
                         ___________________________

                               Gerardo Perez Alonzo

                             lllllllllllllllllllllPetitioner

                                           v.

               Loretta E. Lynch, Attorney General of United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                          Submitted: November 17, 2015
                              Filed: April 22, 2016
                                 ____________

Before SMITH, BYE, and BENTON, Circuit Judges.
                           ____________

SMITH, Circuit Judge.

       Gerardo Perez Alonzo ("Perez") petitions for review of a decision of the Board
of Immigration Appeals (BIA) dismissing his appeal from an immigration judge's (IJ)
decision (1) finding him removable under 8 U.S.C. § 1227(a)(2)(A)(ii), for having
been convicted of two or more crimes involving moral turpitude (CIMT) not arising
out of a single scheme of criminal misconduct, and (2) denying his application for
cancellation of removal. The BIA determined that Perez's convictions for domestic
abuse assault, third or subsequent offense, in violation of Iowa Code Annotated
§ 708.2A(4), categorically constitute CIMTs. For the reasons set forth below, we grant
the petition for review, vacate the order of removal, and remand to the BIA for
proceedings consistent with this opinion.

                                    I. Background
      Perez, a native and citizen of Mexico, was admitted to the United States at El
Paso, Texas, on September 15, 1998, as a lawful permanent resident. On November
19, 2013, the government initiated removal proceedings against Perez by filing a
Notice to Appear (NTA). The NTA charged Perez with removability as an alien
convicted of two separate CIMTs under § 237(a)(2)(A)(ii) of the Immigration and
Nationality Act (INA), 8 U.S.C. § 1227(a)(2)(A)(ii). The NTA alleged that Perez was
convicted on October 18, 2011, in the Iowa District Court "for the offense of Assault
Domestic Abuse, Third Offense (FECR172798), in violation of Iowa Code Section
708.2A(4) for which a period of imprisonment of not to exceed 5 years was imposed."
The NTA alleged that on that same date Perez was also convicted in the same court
"for the offense of Assault Domestic Abuse, Third or Subsequent Offense
(FECR179051), in violation of Iowa Code Section 708.2A(4) for which a period of
imprisonment of not to exceed 5 years was imposed." According to the NTA, "[t]hese
crimes did not arise out of a single scheme of criminal misconduct."

      Perez denied the factual allegations related to the criminal convictions set forth
in the NTA. The government introduced into evidence an I-213 Record of
Deportable/Inadmissible Alien and 41 pages of supporting documents, including six
pages of certified conviction records, which showed the following. In August 2004,
Perez was convicted in the Iowa District Court "for the offense of Assault Domestic
Abuse Causing Bodily Injury in violation of Iowa Code Section 708.2A(2)(b) for
which a period of imprisonment of not to exceed 180 days was imposed." In October
2007, Perez was convicted in the Iowa District Court "for the offense of Assault
Domestic Abuse Causing Bodily Injury in violation of Iowa Code

                                          -2-
Section . . . 708.2A(3)(b) for which a period of imprisonment of not to exceed 180
days was imposed." The documents also set forth Perez's two convictions on October
18, 2011, for third-offense assault domestic abuse under Iowa Code Annotated
§ 708.2A(4). The "Trial Information" related to the first October 18, 2011 conviction
states that

       GERARDO A. PEREZ[,] on or about the 12th day of November, 2010,
       in Black Hawk County, Iowa did:

       . . . assault Lisa Ohlenkamp, a family or household member, a person
       he/she has resided with during the past year, parents of the same minor
       children, and did cause bodily injury[.] The defendant having been
       previously convicted for Assault Domestic Abuse Causing Bodily
       Injury . . . on August 3, 2004, . . . and Assault Domestic Abuse 2nd
       Offense . . . on October 15, 2007, . . . in violation of Section 708.2A(4)
       of the Iowa Criminal Code.

      The "Trial Information" related to the second October 18, 2011 conviction
provides that

       GERARDO A. PEREZ[,] on or about the 27th day of September, 2011,
       in Black Hawk County, Iowa did:

       . . . assault Lisa Ohlenkamp, a family or household member, a person
       he/she has resided with during the past year, parents of the same minor
       children[.] The defendant having been previously convicted for Assault
       Domestic Abuse Causing Bodily Injury . . . on August 3, 2004, and
       Assault Domestic Abuse Causing Bodily Injury . . . on October 15, 2007,
       . . . in violation of Section 708.2A(4) of the Iowa Criminal Code.

      Perez objected to introduction of these documents and moved to terminate
proceedings, asserting that he was not removable as charged. The IJ received the
documents into evidence, denied Perez's motion to terminate, and found him removable


                                          -3-
as charged. In making this finding, the IJ applied "[t]he Silva-Trevino [I][1]
framework[, which] retain[s] the basic categorical approach but sets forth a three-step
process for determining whether a conviction [under a particular criminal statute] is a
CIMT." Villatoro v. Holder, 760 F.3d 872, 876 (8th Cir. 2014) (fifth alteration in
original) (footnote, quotation, and citation omitted). "Under this approach, the inquiry
is terminated if the statute at issue categorically either requires or excludes conduct
involving moral turpitude." Id. at 877 (quotation and citation omitted). However, if "a
realistic probability" exists "that the statute could be applied to encompass conduct that
does not involve moral turpitude, as well as conduct that does, the inquiry must
continue to a second step of analysis." Id. (quotations and citation omitted). "Under
step two, if the categorical inquiry does not resolve the question, look to the alien's
record of conviction, including documents such as the indictment, the judgment of
conviction, jury instructions, a signed guilty plea, and the plea transcript." Id. at
877 n.3 (quotations and citations omitted). Finally, "if the record of conviction does not
resolve the inquiry," the adjudicator proceeds to step three and "consider[s] any
additional evidence the adjudicator determines is necessary or appropriate to resolve
accurately the moral turpitude question." Id. (quotation and citation omitted).

       Applying step one of the Silva-Trevino I framework, the IJ first concluded that
Perez's convictions are not categorically CIMTs. The IJ reasoned that although Iowa's
definition of assault "requires intentional conduct, it encompasses de minimis harm,
such as insulting or offensive physical contact." "Proceeding to the modified
categorical approach," the IJ found that Perez's "records of conviction resolve the
CIMT inquiry with respect to one of the two assaults in question." He noted that "both
assaults were on a person with whom [Perez] shared a 'familial' relationship of trust
and dependency" and concluded that this constituted "an aggravating factor that
elevates the moral depravity of his conduct." (Citing In re Tran, 21 I. & N. Dec. 291,

       1
       Matter of Silva-Trevino, 24 I. & N. Dec. 687 (A.G. 2008) ("Silva-Trevino I"),
vacated, Matter of Silva-Trevino, 26 I. & N. Dec. 550 (A.G. 2015) ("Silva-Trevino
II").

                                           -4-
294 (BIA 1996).) He then pointed out that while "[t]he Trial Information for the
November 12, 2010, assault states that [Perez] 'did cause bodily injury' to his victim,"
the Trial Information for the September 27, 2011 assault "d[oes] not indicate that the
assault caused bodily injury or involved the infliction of any tangible harm." (Citations
omitted.) As a result, the IJ found that "the second assault may have involved mere
offensive touching or other de minimis harm, and cannot be deemed a CIMT based
upon the record of conviction." (Citing In re Solon, 24 I. & N. Dec. 239, 241 (BIA
2007).) Applying the third step of the Silva-Trevino I framework, the IJ then examined
"any other 'necessary or appropriate' evidence in the record." (Quoting Silva-Trevino
I, 24 I. & N. Dec. at 704.) He found that "police reports indicate that [Perez's]
September 27, 2011, assault involved not mere offensive physical contact, but serious
bodily harm." (Citation omitted.) Based on the records of conviction and this additional
evidence, the IJ concluded that Perez's two October 18, 2011 convictions for domestic
abuse assault, third or subsequent offense, in violation of Iowa Code Annotated §
708.2A(4), constitute CIMTs because they "involved intentional conduct, were
committed against a person with whom [Perez] shared a familial relationship, and
resulted in actual bodily injury." Perez subsequently filed an application for
cancellation of removal for a non-permanent resident, which the IJ denied as a matter
of discretion. The IJ denied Perez's request for voluntary departure and ordered that he
be removed to Mexico.

      Perez appealed to the BIA, which dismissed his appeal. The BIA concluded that
"even though a single domestic violence conviction, under the Iowa statute at issue,
would not constitute a [CIMT], [Perez's] third and fourth recidivist convictions for
domestic violence do constitute turpitudinous crimes." As a threshold matter, the BIA
recognized that for an assault offense to be a CIMT, it must "require the infliction of
some 'tangible harm' to the victim." (Quoting In re Sanudo, 23 I. & N. Dec. 968, 972
(BIA 2006).) Examining Iowa's assault statute, Iowa Code Annotated § 708.1, the BIA
"note[d] that the statute does not require the actual infliction of any harm to the
victim[,] such that the actual infliction of harm and/or resultant injury is not an element

                                           -5-
of the offense." But because Perez had two convictions for "a third or subsequent
offense of domestic abuse assault" under Iowa Code Annotated § 708.2A(4), the BIA
characterized the issue as whether those two convictions "involve an aggravating factor
or factors such that they constitute [CIMTs]."

       Two cases informed the BIA's conclusion that aggravating factors may transform
an otherwise non-CIMT offense into a CIMT: In re Lopez-Meza, 22 I. & N. Dec. 1188
(BIA 1999), and In re Torres-Varela, 23 I. & N. Dec. 78 (BIA 2001). The BIA
observed that in Lopez-Meza, it had held that a "'simple DUI' offense" under Arizona
law is not a CIMT because it lacks a culpable mental state requirement such as intent
or knowledge. But the offense of DUI while driving on a suspended license under the
statute at issue constitutes a CIMT because a conviction under that provision requires
that the defendant have had knowledge that he was not permitted to drive in order to
be convicted. The BIA thus concluded that the "'aggravating' factor" was the
defendant's "knowledge that he was not permitted to drive under any circumstances."
(Citing Lopez-Meza, 22 I. & N. Dec. at 1194.) Construing Lopez-Meza, the BIA
observed that "[i]t was the existence of the fact of knowledge of his ineligibility to
drive that elevated [Lopez-Meza's] conviction from a simple repeated DUI offense to
a [CIMT]." (Citing Lopez-Meza, 22 I. & N. Dec. at 1194.)

        The BIA then discussed Torres-Varela, in which it had concluded that the
offense of DUI, third or subsequent offense, in violation of Arizona law, is "not
elevated to that of a [CIMT] solely by virtue of the existence of multiple convictions."
(Citing Torres-Varela, 23 I. & N. Dec. at 85–86.) "[U]nlike the statutes in Matter of
Lopez-Meza, the statutes in Matter of Torres-Varela, did not require any culpable
mental state for conviction nor did they require the existence of knowledge." (Citing
Torres-Varela, 23 I. & N. Dec. at 85.) Torres-Varela held that "absent any aggravating
elements, multiple convictions for the same offense by themselves do not elevate a
conviction into one involving moral turpitude." (Citing Torres-Varela, 23 I. & N. Dec.
at 86.)

                                          -6-
       Applying these cases, the BIA concluded that a § 708.2A(4) conviction for third-
offense assault domestic abuse under Iowa law "involves sufficient aggravating factors,
absent the actual infliction of harm and/or resultant injury to a victim, that transform
the offense, which would otherwise not involve moral turpitude, into an offense
involving moral turpitude." The BIA identified the aggravating factor as the Iowa
domestic violence statute's requirement of "the intent to voluntarily commit an act that
is an assault." (Citing Bacon ex rel. Bacon v. Bacon, 567 N.W.2d 414 (Iowa 1997).)
According to the BIA, to sustain a conviction under the statute, Perez "must have
intentionally and repeatedly committed an act of assault against a victim with whom
he had a domestic relationship." The BIA pointed out that "the repetitive and
intentional nature of the crime of domestic abuse assault . . . subjected [Perez] to an
elevation in the class of his crimes and an enhancement in the penalty for his offenses."
(Citing Iowa Code Ann. § 708.2A(4).) The BIA found that the offense constituted a
CIMT because it "involv[ed] the repeated (three times or more) commission of
intentional acts of domestic assault"; the BIA explained that it was the repetitive nature
of the crime, coupled with the intentional-act requirement, that distinguished the
offense from the offense at issue in Torres-Varela, where no intent element existed.
Instead, the BIA found the case "more akin" to Lopez-Meza in which "the elements of
knowledge and repetition[] elevated the offense to one involving moral turpitude."
(Citing Lopez-Meza, 22 I. & N. Dec. at 1195.) As a result, the BIA determined that
Perez's "third and fourth convictions" constitute CIMTs and affirmed the IJ's finding
of removability. The BIA also affirmed the IJ's discretionary denial of cancellation of
removal.

      Perez petitioned this court for review, and the government filed an unopposed
motion to remand to the BIA for reconsideration of whether Iowa Code Annotated
§ 708.2A(4) is categorically a CIMT. The government noted that a remand would
permit the BIA to "further clarify whether Iowa Recidivist Domestic Abuse Assault
can constitute a [CIMT] when the recidivist offense consists of having committed
multiple violations of Domestic Abuse Assault." (Comparing Torres-Varela,

                                           -7-
23 I. & N. Dec. at 78, with Lopez-Meza, 22 I. & N. Dec. at 1196.) The government
stated that, in the alternative, the BIA "may consider whether the charge of
removability should be sustained under an analysis other than the pure categorical
analysis." (Citing Silva-Trevino I, 24 I. & N. Dec. at 687.)

        During the pendency of the remand, the Attorney General (AG) vacated Silva-
Trevino I in its entirety. See Silva-Trevino II, 26 I. & N. Dec. at 550. The AG explained
that the vacatur "does not mean that I disapprove of every aspect of that opinion." Id.
at 553. Specifically, the AG stated that "[n]othing in this order is intended to affect
Board determinations that an offense entails or does not entail 'reprehensible conduct
and some form of scienter' and is or is not a [CIMT] for that reason." Id. at 553 n.3
(quoting Silva-Trevino I, 24 I. & N. Dec. at 706 n.5). "In light of this vacatur," the AG
left it for the BIA to address, "in this case and other cases as appropriate," how "to
determine whether a particular criminal offense is a [CIMT]" and when the modified
categorical approach may be used to determine whether an offense constitutes a CIMT.
Id. at 553–54.

       On remand, the BIA acknowledged that it had previously analyzed whether
Perez's § 708.2A(4) convictions constitute CIMTs under the now-vacated Silva-
Trevino I framework but nonetheless found that "the substance of [its] decision was
based on the application of [its] well-established precedent decisions relating to
whether particular 'assault' offenses involve the necessary reprehensible conduct and
degree of scienter to be [CIMTs] and relating to whether a particular repeated offense
can constitute a [CIMT]." Applying the categorical approach, the BIA once again
determined that a conviction under § 708.2A(4) constitutes a CIMT because it
"involves the intent to commit an act of assault, assault upon a person whom society
views as deserving of special protection, and repeated assaults upon the special
victim." (Footnote omitted.) The BIA explained that "the statute expressly requires the
intent to voluntarily commit an act that is an assault." (Citing Bacon, 567 N.W.2d at
212.) According to the BIA,

                                          -8-
      [i]t is the building of additional aggravating factors that distinguishes
      [Perez's] offense from a single offense of domestic abuse assault, i.e., the
      repetitive nature of the offense in this case is another aggravating factor
      in addition to those already involved in the offense of domestic abuse
      assault such that the offense becomes elevated to one involving moral
      turpitude.

(Citation omitted.) The BIA dismissed Perez's appeal, and Perez now petitions for
review.

                                     II. Discussion
       In his petition for review, Perez argues that his two convictions for domestic
abuse assault, third or subsequent offense, in violation of Iowa Code Annotated
§§ 708.1 and 708.2A(4), do not constitute CIMTs because a single domestic abuse
conviction under § 708.2A does not constitute a CIMT. Applying the categorical
approach, he argues that because the least of the acts criminalized under § 708.2A is
not a CIMT, he cannot be found removable on that basis. He contends that the statute
of conviction is merely a recidivist statute. For that reason, he argues that the BIA's
determination that his recidivist simple-assault convictions constitute CIMTs is
contrary to the BIA's precedent in Torres-Varela. He maintains that the BIA's failure
to follow its own precedent violated his due process rights under the Fifth Amendment.

       "Any alien who at any time after admission is convicted of two or more crimes
involving moral turpitude, not arising out of a single scheme of criminal
misconduct . . . is deportable." 8 U.S.C. § 1227(a)(2)(A)(ii). We generally lack
"jurisdiction to review any final order of removal against an alien who is removable
by reason of having committed a criminal offense . . . covered by section
1227(a)(2)(A)(ii)." 8 U.S.C. § 1252(a)(2)(C). But we possess jurisdiction to
"review . . . constitutional claims or questions of law raised upon a petition for review."
Id. § 1252(a)(2)(D). Whether a conviction under § 708.2A "qualifies as a [CIMT] is
a legal question, subject to de novo review." Gomez-Gutierrez v. Lynch, 811 F.3d

                                           -9-
1053, 1058 (8th Cir. 2016) (citation omitted). "In analyzing that question, we afford
substantial deference to the Board's interpretation of ambiguous statutory language in
the INA and will uphold its construction if it is reasonable." Id. (citation omitted).

       Although "the immigration laws have directed the exclusion of persons
convicted of 'crimes involving moral turpitude'" since 1891, "Congress has never
defined the term." Bobadilla v. Holder, 679 F.3d 1052, 1054 (8th Cir. 2012) (citations
omitted). "In the absence of a statutory definition," the BIA has provided the following
definition for a CIMT:

      Moral turpitude refers generally to conduct which is inherently base, vile,
      or depraved, and contrary to the accepted rules of morality and the duties
      owed between persons or to society in general. Moral turpitude has been
      defined as an act which is per se morally reprehensible and intrinsically
      wrong or malum in se, so it is the nature of the act itself and not the
      statutory prohibition of it which renders a crime one of moral turpitude.

Gomez-Gutierrez, 811 F.3d at 1058 (quotations and citations omitted). Furthermore,
to constitute a CIMT, the offense must have "'a culpable mental state and reprehensible
conduct.'" Id. (quoting In re Medina, 26 I. & N. Dec. 79, 82 (BIA 2013)). As explained
supra, "[n]othing in th[e] [AG's] order [vacating Silva-Trevino I] [was] intended to
affect Board determinations that an offense entails or does not entail 'reprehensible
conduct and some form of scienter' and is or is not a [CIMT] for that reason." Silva-
Trevino II, 26 I. & N. Dec. at 553 n.3 (quoting Silva-Trevino I, 24 I. & N. Dec. at 706
n.5). "Crimes committed intentionally or knowingly have historically been found to
involve moral turpitude." Solon, 24 I. & N. Dec. at 240 (citing Michel v. INS, 206 F.3d
253, 263 (2d Cir. 2000)). Additionally, moral turpitude may exist "in criminally
reckless conduct, i.e., conduct that reflects a conscious disregard for a substantial and
unjustifiable risk." Id. (citations omitted).




                                          -10-
       "Assault may or may not involve moral turpitude." Id. at 241 (citing Matter of
Danesh, 19 I. & N. Dec. 669, 670 (BIA 1988)). "[T]he BIA and various courts have
declined to classify [simple assault] as a [CIMT]. Simple assault typically is a general
intent crime, and it is thus different in character from those offenses that involve 'a
vicious motive, corrupt mind, or evil intent.'" Chanmouny v. Ashcroft, 376 F.3d 810,
814–15 (8th Cir. 2004) (emphasis added) (quoting Matter of O—, 3 I. & N. Dec. 193,
194–95 (BIA 1948)); see also Solon, 24 I. & N. Dec. at 241 (same).

       Furthermore, "not all crimes involving the injurious touching of another person
reflect moral depravity on the part of the offender." Solon, 24 I. & N. Dec. at 241
(citing Sanudo, 23 I. & N. Dec. at 971). This is because "[m]any simple assault statutes
prohibit a wide range of conduct or harm, including de minimis conduct or harm, such
as offensive or provocative physical conduct or insults." Id. (citing, inter alia, Iowa
Code Ann. § 708.1).

       In summary, "neither the offender's state of mind nor the resulting level of harm,
alone, is determinative of moral turpitude." Id. (citing Sanudo, 23 I. & N. Dec. at
972–73 (finding that the alien's conviction for domestic battery under California law
was not a CIMT because, even though the offense required intent, it required only a
minimal touching without proof of an actual injury); In re Fualaau, 21 I. & N. Dec.
475, 478 (BIA 1996) ("In order for an assault of the nature at issue in this case to be
deemed a crime involving moral turpitude, the element of a reckless state of mind must
be coupled with an offense involving the infliction of serious bodily injury."); Matter
of Perez-Contreras, 20 I. & N. Dec. 615, 619 (BIA 1992) (finding that a conviction for
assault in the third degree under Washington law is not a CIMT where intentional or
reckless conduct is excluded from the statutory definition of the crime)). Instead, "at
least in the context of assault crimes, a finding of moral turpitude involves an
assessment of both the state of mind and the level of harm required to complete the
offense." Id. at 242 (emphasis added). As the BIA has explained:



                                          -11-
      [I]ntentional conduct resulting in a meaningful level of harm, which must
      be more than mere offensive touching, may be considered morally
      turpitudinous. However, as the level of conscious behavior decreases, i.e.,
      from intentional to reckless conduct, more serious resulting harm is
      required in order to find that the crime involves moral turpitude.
      Moreover, where no conscious behavior is required, there can be no
      finding of moral turpitude, regardless of the resulting harm. This body of
      law, then, deems intent to be a crucial element in determining whether a
      crime involves moral turpitude.

Id. (citation omitted).

        Certainly, "assault and battery offenses that necessarily involve[] the intentional
infliction of serious bodily injury on another have been held to involve moral turpitude
because such intentionally injurious conduct reflects a level of immorality that is
greater than that associated with a simple offensive touching." Sanudo, 23 I. & N. Dec.
at 971 (citations omitted). Additionally, moral turpitude is often found

      in assault and battery offenses that are defined by reference to the
      infliction of bodily harm upon a person whom society views as deserving
      of special protection, such as a child, a domestic partner, or a peace
      officer, because the intentional or knowing infliction of injury on such
      persons reflects a degenerate willingness on the part of the offender to
      prey on the vulnerable or to disregard his social duty to those who are
      entitled to his care and protection.

Id. at 971–72 (citations omitted).

       While "the presence of an aggravating factor," such as "serious physical injury
or the use of a deadly weapon," "can be important in determining whether a particular
assault amounts to a [CIMT]," "the need for, and the nature of, any aggravating factor
is affected by the mental state required for the conviction." Solon, 24 I. & N. Dec. at
245 (citations omitted). "The presence or absence of an aggravating factor is not

                                           -12-
determinative." Id. at 246. For example, in Solon, the BIA found that the offense of
assault in the third degree under New York law constituted a CIMT even though it
lacked an aggravating factor because it required both specific intent and physical
injury. Id.

       By contrast, in In re Sejas, 24 I. & N. Dec. 236 (BIA 2007), the BIA found "that,
although the assault statute at issue contained an aggravating factor—assault against
a member of one's family or household—the statute nevertheless was not categorically
a [CIMT] because it 'does not require the actual infliction of physical injury and may
include any touching, however slight.'" Ceron v. Holder, 747 F.3d 773, 783 (9th Cir.
2014) (quoting Sejas, 24 I. & N. Dec. at 238). In Sejas, the alien was charged as
removable based on two convictions "for assault and battery against his wife" in
violation of Virginia law. 24 I. & N. Dec. at 236. "While the Virginia law of assault
and battery requires an intent or imputed intent to cause injury, 'the intended injury
may be to the feelings or mind, as well as to the corporeal person.'" Id. at 238 (citation
omitted). Furthermore, the BIA found that "intent to do 'bodily harm'" under Virginia
law could "include offensive touching." Id. (citation omitted). As a result, the BIA held
that the assault against a member of one's family or household was not categorically
a CIMT. Id.

         Likewise, in Sanudo, the BIA found that an alien's domestic battery conviction
under California law was not categorically a CIMT because "[t]he minimal conduct
necessary to complete such an offense in California is simply an intentional 'touching'
of another without consent. Thus, one may be convicted of battery in California
without using violence and without injuring or even intending to injure the victim." 23
I. & N. Dec. at 972 (emphasis added). "Moreover," the BIA found that "in each of the
. . . cases that involved battery offenses committed against the members of a protected
class, the crimes at issue were defined by statute to require proof of the actual infliction
of some tangible harm on the victim." Id. (citations omitted). "[B]y contrast, neither the
statute of conviction [in Sanudo] nor the admissible portion of the [alien's] conviction

                                           -13-
record reflect[ed] that his battery was injurious to the victim or that it involved
anything more than the minimal nonviolent 'touching' necessary to constitute the
offense." Id. at 972–73. As a result, the BIA found that "[i]n the absence of admissible
evidence reflecting that the [alien's] offense occasioned actual or intended physical
harm to the victim, . . . the existence of a current or former 'domestic' relationship
between the perpetrator and the victim is insufficient to establish the morally
turpitudinous nature of the crime." Id. at 973 (emphasis added).

       Where, as here, "'the Government alleges that a state conviction qualifies as' a
[CIMT] under § 1227(a)(2)(A)(ii), 'we generally employ a 'categorical approach' to
determine whether the state offense is comparable to' the listed federal offense."
Gomez-Gutierrez, 811 F.3d at 1058 (quoting Moncrieffe v. Holder, 133 S. Ct. 1678,
1684 (2013)). "Under this approach we look 'not to the facts of the particular prior
case,' but instead to whether 'the state statute defining the crime of conviction'
categorically fits within the 'generic' federal definition . . . ." Moncrieffe, 133 S. Ct. at
1684 (quoting Gonzales v. Duenas-Alvarez, 549 U.S. 183, 186 (2007)). The Supreme
Court has explained that "a state offense is a categorical match with a generic federal
offense only if a conviction of the state offense necessarily involved . . . facts equating
to [the] generic [federal offense]." Id. (alterations in original) (quotations and citation
omitted).

        "An alien's actual conduct is irrelevant to the inquiry, as the adjudicator must
'presume that the conviction rested upon nothing more than the least of the acts
criminalized' under the state statute." Mellouli v. Lynch, 135 S. Ct. 1980, 1986 (2015)
(quoting Moncrieffe, 133 S. Ct. at 1684). The Supreme Court has cautioned that "our
focus on the minimum conduct criminalized by the state statute is not an invitation to
apply 'legal imagination' to the state offense; there must be 'a realistic probability, not
a theoretical possibility, that the State would apply its statute to conduct that falls
outside the generic definition of a crime.'" Moncrieffe, 133 S. Ct. at 1684–85 (quoting
Gonzales, 549 U.S. at 193).

                                            -14-
       Here, Perez has four domestic-abuse assault convictions—one in violation of
Iowa Code Annotated § 708.2A(2)(b); one in violation of § 708.2A(3)(b); and two in
violation of § 708.2A(4). Section 708.2A(2)(b) provides that "[o]n a first offense of
domestic abuse assault, the person commits . . . [a] serious misdemeanor, if the
domestic abuse assault causes bodily injury or mental illness." (Emphasis added.)
Section 708.2A(3)(b) provides that

      on a second domestic abuse assault, a person commits . . . [a]n aggravated
      misdemeanor, if the first offense was classified as a simple or aggravated
      misdemeanor, and the second offense would otherwise be classified as a
      serious misdemeanor, or the first offense was classified as a serious or
      aggravated misdemeanor, and the second offense would otherwise be
      classified as a simple or serious misdemeanor.

The government alleged Perez's removability in the NTA based on his third and fourth
convictions under § 708.2A(4), which provides that "[o]n a third or subsequent offense
of domestic abuse assault, a person commits a class 'D' felony."

      "Domestic abuse assault" under § 708.2A "means an assault, as defined in
section 708.1, which is domestic abuse as defined in section 236.2, subsection 2,
paragraph 'a', 'b', 'c', or 'd'."2 Iowa Code Ann. § 708.2A(1). Thus, the classification of


       2
        Iowa Code Annotated § 236.2(2)(a)–(d) provides:

       2. "Domestic abuse" means committing assault as defined in section
       708.1 under any of the following circumstances:

       a. The assault is between family or household members who resided
       together at the time of the assault.

       b. The assault is between separated spouses or persons divorced from
       each other and not residing together at the time of the assault.


                                          -15-
Perez's domestic-abuse assault convictions as CIMTs is dependent upon the definition
of "assault" as provided in § 708.1(2). It states:

      A person commits an assault when, without justification, the person does
      any of the following:

      a. Any act which is intended to cause pain or injury to, or which is
      intended to result in physical contact which will be insulting or offensive
      to another, coupled with the apparent ability to execute the act.

      b. Any act which is intended to place another in fear of immediate
      physical contact which will be painful, injurious, insulting, or offensive,
      coupled with the apparent ability to execute the act.

      c. Intentionally points any firearm toward another, or displays in a
      threatening manner any dangerous weapon toward another.

       Section 708.1 is a "divisible" statute; that is, it "'sets out one or more elements
of the offense in the alternative.'" United States v. Boman, 810 F.3d 534, 542 (8th Cir.
2016) (quoting United States v. Tucker, 740 F.3d 1177, 1179 (8th Cir. 2014) (en
banc); citing Descamps v. United States, 133 S. Ct. 2276, 2282 (2013)). Not only do
the subsections of § 708.1 set forth alternative ways in which one may violate the
statute, but each subsection also provides for various ways to violate the statute, as
indicated by the three subsections' use of "or." See United States v. Bankhead, 746
F.3d 323, 326 (8th Cir. 2014) ("The hallmark of divisibility is the enumeration of
alternative bases for conviction separated by the disjunctive 'or.'"). Some of the


      c. The assault is between persons who are parents of the same minor
      child, regardless of whether they have been married or have lived
      together at any time.

      d. The assault is between persons who have been family or household
      members residing together within the past year and are not residing
      together at the time of the assault.

                                          -16-
alternatives provided for between and within the three subsections set forth in § 708.1
would constitute CIMTs, while others would not. See Descamps, 133 S. Ct. at
2283–84; see also Esparaza-Rodriguez v. Holder, 699 F.3d 821, 825 (5th Cir. 2012)
("If, however, the statute has multiple subsections or an element phrased in the
disjunctive, such that some violations of the statute would involve moral turpitude and
others not, we apply the modified categorical approach."). For example, § 708.1(2)(a)
and (b) include "insulting or offensive" physical contact, which constitutes de
minimus harm and not the injurious touching required for a CIMT. See Solon, 24 I.
& N. Dec. at 241. By contrast, at oral argument, Perez's counsel conceded that the
firearm provision of § 708.1(2)(c) would "quite probably" be a CIMT.

       Furthermore, other portions of § 708.1(2)(a) and (b) contain the level of harm
and state of mind necessary to constitute CIMTs. See Solon, 24 I. & N. Dec. at 242.
First, as to the level of harm, a portion of § 708.1(2)(a) provides that the act "is
intended to cause pain or injury." (Emphasis added.) And, a portion of § 708.1(2)(b)
provides that the act is "intended to place another in fear of immediate physical
contact which will," among other alternatives, "be painful" or "injurious." (Emphasis
added.) These portions of the subsections that focus on physical pain and injury
distinguish them from the Virginia statute in Sejas, which was broadly construed to
encompass injury to feelings or the mind and offensive touching. See 24 I. & N. Dec.
at 238. Here, other portions of the subsections, as explained supra, separately cover
offensive touching. Furthermore, § 708.1(2)(a)'s requirement of an intent "to cause
pain or injury" and § 708.1(2)(b)'s requirement of an intent "to place another in fear
of immediate physical contact which will be painful [or] injurious" distinguishes this
case from Sanudo, in which the BIA found that one could be convicted under the
California statute without "even intending to injure the victim." 23 I. & N. Dec. at




                                         -17-
971.3 By contrast, the identified portions of § 708.1(2)(a) and (b) do require "intended
physical harm to the victim." See id. at 973.

       Second, and relatedly, these two subsections do require intentional conduct.
Pursuant to § 708.1, "a defendant must commit an act that he intends to cause pain or
injury to the victim or to result in physical contact that would be insulting or offensive
to the victim or to place the victim in fear of physical contact that will be injurious or
offensive." State v. Fountain, 786 N.W.2d 260, 265 (Iowa 2010) (citing Iowa Code
Ann. § 708.1(1), (2)). While § 708.1(1) defines "assault" as "a general intent crime,"
the Iowa Supreme Court has explained that "[b]ecause the elements of these assault
alternatives include an act that is done to achieve the additional consequence of
causing the victim pain, injury or offensive physical contact, the crime includes a
specific intent component." Fountain, 786 N.W.2d at 265 (citation omitted) (finding
that its "conclusion that assault includes an element of specific intent is not
inconsistent with the legislature's action in amending the statute [to state that assault
is a general intent crime]"). Therefore, a "continuing requirement [exists] that the State
prove specific intent under the first two modes of assault in section 708.1." State v.
Beck, 854 N.W.2d 56, 63 (Iowa Ct. App. 2014), as amended (Aug. 12, 2014).




      3
       The BIA concluded that § 708.1, in total, "does not require the actual infliction
of any harm to the victim such that the actual infliction of harm and/or resultant injury
is not an element of the offense." The BIA, however, failed to parse the three
subsections of § 708.1 to determine if any one subsection or part of a subsection could
constitute a CIMT. We read Sanudo as leaving open the possibility that a statute that,
unlike the California statute at issue in Sanudo, does require an intent to injure the
victim to sustain an assault conviction can satisfy the harm requirement for a CIMT.
See Sanudo, 23 I. & N. Dec. at 972 ("Thus, one may be convicted of battery in
California without . . . even intending to injure the victim."); id. at 973 (noting that no
evidence was produced "reflecting that the [alien's] offense occasioned . . . intended
physical harm to the victim").
                                           -18-
       Finally, both § 708.1(2)(a) and (b) contain the aggravating factor of assault
against a member of one's family or household. See Iowa Code Ann. § 708.2A(1)
(defining "domestic abuse assault"); id. § 236.2(2) (defining "domestic abuse"). Thus,
the portions of § 708.1(2)(a) and (b) that require (1) intentional conduct, (2) harm, and
(3) an aggravating factor constitute CIMTs.

       In summary, all four of Perez's convictions under Iowa Code Annotated
§ 708.2A, including his third and fourth convictions under the § 708.2A(4)'s recidivist
provision, are dependent upon the definition of "assault" in § 708.1(2). "Because
[§ 708.1] is divisible into discrete subsections of turpitudinous acts and non-
turpitudinous acts," Perez's domestic-abuse assault convictions do not categorically
constitute CIMTs. See Cisneros-Guerrerro v. Holder, 774 F.3d 1056, 1061 (5th Cir.
2014). We hold that the "BIA therefore erred in declining to review [Perez's] record
of conviction[s], under the modified categorical approach, to determine whether
[Perez] was convicted under a subsection that describes a CIMT." See id. (citation
omitted). "Given the circumstances, the prudent course of action is to remand this case
to the BIA to consider the issue in the first instance." See Ceron, 747 F.3d at 784.

                                  III. Conclusion
      For the foregoing reasons, we grant Perez's petition for review, vacate the BIA's
decision, and remand for further proceedings consistent with this opinion.
                       ______________________________




                                          -19-